 

Exhibit 10.1




PROPERTY OPTION AGREEMENT




Dated this 28th day of March, 2012 in the City of Reno, in the State of Nevada,
USA.




BETWEEN:




SOURCE GOLD CORP., a corporation duly incorporated under the laws of the Nevada,

U.S.A. with its head office located at 2 Toronto Street, Suite 234, Toronto,
Ontario, M5C

2B5;




("SGC")




AND:




BLAIR NAUGHTY, an individual residing at 2606-400 Capilano Road, Port Moody,

British Columbia, V3H OE 1;




("BN")




WHEREAS:




A. BN is the legal and beneficial owner of all mineral interests in and to 3
quartz claims located in British Columbia, as more particularly described in
Schedule "A" attached hereto, and all appurtenances thereto   and all data and
information related thereto (collectively, the "Property");




B.SGC wishes to acquire the Option (as defined hereinafter) to earn 100%
interest in and to the Property and BN is willing to grant the Option upon and
subject to the terms and conditions of this Agreement.




NOW THEREFORE, IN CONSIDERATION OF THE PREMISES AND THE MUTUAL COVENANTS
HEREINAFTER SET OUT, THE PARTIES HERETO AGREE AS FOLLOWS:




1. DEFINITIONS




In this Agreement, the following terms will, except where inconsistent with the
context, have the following meanings:




“Agreement” means this Property Option Agreement, together with the schedules
attached hereto, as amended, supplemented or restated from time to time.




"Applicable Law" means, with respect to any person, property, transaction, event
or other matter, any existing law, rule, statute, regulation, order, judgment,
decree, treaty, grant, concession, franchise, licence or other requirement of
any federal, regional, state, provincial, local, municipal, or international
governmental or non-governmental body having the force of law (collectively, the
"Law") relating or applicable to such person, property, transaction, event or
other matter. Applicable Law also includes, where appropriate, any existing
formal and binding interpretation of the Law (or any part thereof) by any person
having jurisdiction over it, or charged with its administration or
interpretation.














--------------------------------------------------------------------------------




"Business Day" means a day, excluding a Saturday or Sunday, on which banks in
the

State of Nevada are generally open for ordinary banking business.




"Commercial Production" means, and is deemed to have been achieved, when the
concentrator processing ores, for other than testing purposes, has operated for
a period of 30 consecutive production days at an average rate of not less than
60% of design capacity or, if a concentrator is not erected on the Property,
when ores have been produced for a period of 30 consecutive production days at
the rate of not less than 60% of the mining rate specified in a feasibility
study recommending placing the Property in Commercial Production.




"Confidential Information" of a Party at any time means all information relating
to the business, affairs, financial condition, assets, operations, prospects,
trade secrets and other data in respect of such Party or any of its affiliates
which, (a) at the time is of a confidential nature (whether or not specifically
identified as confidential) and is known or should be known by each other Party
or its Representatives as being confidential, and (b) has been or is from time
to time made known to or is otherwise learned by any other Party or its
Representatives as a result of the matters provided for in this Agreement,
including all notes, analyses, compilations, evaluations, studies, maps,
computer programs or data or other documentation or information whatsoever
relating to the Party, or prepared by the recipient, its Representatives or
others containing or based upon, in whole or in part, such information and all
non-public information obtained by visiting the facilities of the Party or its
affiliates; but not including any information that at such time:




(i) has become generally available to the public other than as a result of a
disclosure by the other Party or any of its Representatives;




(ii) was rightly available to the other Party or its Representatives on a
non-confidential basis before the date of this Agreement; or




(iii) becomes rightly available to the other Party or its Representatives on a
non confidential basis from a person other than the first-mentioned Party or any
of its Representatives who is not, to the knowledge of such other Party or its
Representatives, otherwise bound by confidentiality obligations to such first
mentioned Party in respect of such information or otherwise prohibited from
transmitting the information to the other Party or its Representatives;




"Effective Date" means the date first written above.




















--------------------------------------------------------------------------------




"Encumbrance" means any interest or equity of any person (including any right to
acquire, option or right of pre-emption or first offer or first refusal) or any
mortgage, charge, pledge, lien, assignment, hypothecation, security interest,
title retention or other security agreement or arrangement or any restriction on
use, voting, transfer, receipt of income or exercise of any other attribute of
ownership, royalty, carried interest, deferred obligation or similar right or
encumbrance.




"Environmental Laws" means all requirements of the common law or of
environmental, health or safety statutes, regulations, rules, ordinances,
policies, orders, Effectives, notices, licenses, permits or directives of any
federal, territorial, provincial or local judicial, regulatory or administrative
agency, board or governmental authority including, but not limited to those
relating to: noise; pollution or protection of the air, surface water, ground
water or land; (iii) solid, gaseous or liquid waste generation, handling,
treatment, storage, disposal or transportation; (iv) exposure to hazardous or
toxic Substances; or (v) the closure, decommissioning, dismantling or
abandonment of any facilities, mines or workings and the reclamation or
restoration of any lands.




"Expenditures" means, without limitation, all costs and expenses incurred by a
Party on the Property including without limitation monies expended in doing
geophysical, geochemical and geological surveys, drilling, drifting and other
surface and underground work, assaying and metallurgical testing and engineering
and costs, fees and expenses which may be paid to obtain feasibility,
engineering or other studies or reports on or with respect to the Property or
any part of it, and in acquiring facilities for the Property and equipping the
Property for and commencing Commercial Production (as hereinafter defined),
including without limitation all taxes, management, legal and land fees
associated with the management of the Property, the costs, fees and expenses of
recording work for assessment credit under applicable legislation and property
and mining taxes relating to or in respect of the Property; and in paying the
fees, wages, salaries, travelling expenses and fringe benefits (whether or not
required by law) of all persons engaged in work with respect to or for the
benefit of the Property, in paying for the food, lodging and other reasonable
needs of such persons and including all costs at prevailing charge out rates for
any personnel who from time to time are engaged directly in work on the
Property, such rates to be in" accordance with industry standards.




"Force Majeure" means acts of God and of public enemies, wars, blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
storms, floods, washouts, arrests, and orders of courts or other lawful
authorities, civil disturbances, Government and military actions, strikes, and
any other causes not within the control of the party claiming a suspension,
which by the exercise of due diligence, such party will not be able to avoid or
overcome.




“Net Proceeds" means the Sale Proceeds of Precious Metals less the Mining and
Smelting Costs of Precious Metals.

















--------------------------------------------------------------------------------




"Mining and Smelting Costs" means the following charges levied by third parties
to the extent that they are not deducted by the purchaser in computing payment:




(a) assay costs and umpire assay costs charged by any mint, smelter, refinery or
other purchaser;




(b) smelting and refining charges, penalties, and the reasonable cost of
transportation and handling of such minerals, concentrates, metals (including
bullion) or products from the Property to any mint, smelter, refinery or other
purchaser; and




(c) related insurance on such minerals, concentrates, metals (including bullion)
or products from the Property.




"Party" means a party to this Agreement and any reference to a Party includes
its successors and permitted assigns.




"Precious Metals" is defined as gold, silver, platinum, palladium and rare earth
elements.




"Property" means 3 mineral claims located in the Province of British Columbia as
more particularly described in Schedule "A" attached hereto, all appurtenances
thereto and all data and information related thereto.




"Representatives" with respect to any Party means its affiliates and its and
their respective directors, officers, employees, agents, counsel, consultants
and other representatives and advisers




"Royalty" means a net smelter return royalty whereby the Mining and Smelting
Costs (as hereinafter defined) attributed to the production of Precious Metals
(as hereinafter defined) on the Property will be deducted by SGC from the actual
proceeds of the sale of Precious Metals mined from the Property, determined on a
quarterly basis, with the 3.0% Royalty calculated on the Net Proceeds (as
hereinbefore defined), as outlined in the following formula: Royalty= 0.030 x
Net Proceeds.




"Sale Proceeds" means actual proceeds received from any mint, smelter, refinery
or other purchaser from the sale of minerals, concentrates, metals (including
bullion) or products derived from the Precious Metals on the Property and sold.




"OTCBB" means the Over-the-Counter Bulletin Board.




2. GRANT OF OPTION




For $10.00 and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, BN hereby grants to SGC the sole
and exclusive right and option (the "Option") to acquire 100% undivided right,
title and interest in and to the Property in accordance with the terms of this
Agreement.

















--------------------------------------------------------------------------------




3. CONSIDERATION




3.1 In consideration of the grant of the Option, SGC will:




(a) pay to BN $ 5,000 within 5 days of the Effective Date;




(b) issue to BN:




(i) 1,000,000 common shares in the capital of SGC on the Effective Date; which
Common Shares will be subject to such hold periods that are prescribed by the
securities laws of the United States of America.




3. 2 In order to maintain in force the Option granted to it, and to exercise the
Option, SGC must also incur the following Expenditures for the purposes of
developing the Property:




(a) the sum of $ 25,000 on or before September 15, 2013.




4. EXERCISE OF OPTION




The Parties agree that once SGC has completed all of the obligations set forth
in section 3.1 and 3.2, all within the prescribed periods, SGC will have the
right, by giving the Exercise Notice (as defined below) to BN, to become the
owner of 100% interest in the Property.




5. ACCELERATION OF THE OPTION




5.1 Provided that SGC has met its obligations as set forth in sections 3.1 and
3.2 above, SGC will have acquired the Option, subject to SGC notifying BN that
it has satisfied all the necessary conditions to acquire the Option (the
"Exercise Notice").




5.2 Upon receipt of the Exercise Notice from SGC, 100% of BN's undivided right,
title and interest in and to the Property will immediately vest in SGC.




6. OPERATOR




The Parties agree that SGC will be the operator (the "Operator") and as such
will have the responsibility to execute the work programs on the Property.

















--------------------------------------------------------------------------------

7. TITLE




BN will transfer or cause to transfer all registered title to the Property to
SGC or SGC's agent or nominee immediately upon receipt of the Exercise Notice.
BN will do all such things and execute all such documents, or letters or
notifications, or cause to do all such things and execute all such documents, or
letters or notifications, as are necessary to transfer all legal title to the
Property to SGC or SGC's agent or nominee.




8. REPRESENTATIONS AND WARRANTIES




8.1 Mutual Representations and Warranties of the Parties. SGC and BN hereby
represent and warrant to each other as follows:




(a) Due Authorization. It has all necessary power, authority and capacity to
enter into this Agreement and to carry out its obligations hereunder. The
execution and the delivery of the Agreement have been duly authorized by all
necessary action on its part




(b) Enforceability of Obligations. This Agreement has been duly executed and
delivered by it and constitutes a valid and binding obligation of it enforceable
against it in accordance with its terms, subject to limitations on enforcement
imposed by bankruptcy, insolvency, reorganization or other laws affecting
creditors' rights generally and to the extent that equitable remedies such as
specific performance and injunction are only available in the discretion of the
court from which they are sought.




(c) No Conflict. The execution, delivery and performance of this Agreement by it
do not and will not constitute a breach or violation of the provisions of its
constating documents or any contract, agreement or instrument to which it is a
party or by which it is bound or any Applicable Law.























--------------------------------------------------------------------------------







8.2 Representations and Warranties of BN. BN represents and warrants to SGC
that:




(a) Title. BN is the legal owner and holds a 1 00% interest in the Property,
free and clear of any lien, claim or encumbrance, and has good and sufficient
right, power and authority to enter into and deliver this Agreement and to
perform the transactions contemplated hereby, and the provisions hereof
constitute legal, valid and binding obligations of BN enforceable in accordance
with their terms;




(b) Staking. The Property has been located in accordance with all applicable
laws, and in accordance with industry standards and in a good workmanlike manner
and are not in conflict with any prior surface rights




(c) Property Standing. The Property has been located in accordance with all
applicable laws, and in accordance with industry standards and in a good
workmanlike manner and are not in conflict with any prior surface rights and is
in good standing under the laws of the Province of British Columbia, Canada.




(d) Liabilities and Agreements BN has no liabilities or agreements regarding the
Property.




(e) Filings. BN has made all required payments and filings under applicable tax
Legislation relating to the Property and no administrative proceedings,
litigation or arbitration is in process, threatened or pending in relation to
such taxes.




(f) Approvals and consents. No approvals are required under the laws of any
applicable jurisdiction or any third parties for the direct or indirect
acquisition of an interest in the Property by SGC.




(g) Information. All information made available in writing to SGC regarding the
Property and BN is or will be at the time of delivery true and accurate,
including the Property Purchase Agreement between BN and GM,




(h) Good Standing. BN will maintain the mineral claims in good standing until
completion of the transfer of the Property as set out in this Agreement.




(i) Costs and expenses. All administrative costs related to the Property,
including but not limited to taxes and annual payments will be borne by BN until
SGC has exercised the Option and acquired the Property as set out in this
Agreement.




(j) Claims. The Property is properly and accurately described in Schedule A
attached hereto.




(k) Environmental Laws. All past and current operations on and relating to the
Property have been or are being carried on in compliance with all applicable
federal, provincial and municipal laws, including Environmental Laws.




(l) Spills. There have been no material spills, discharges, leaks, emissions,
ejections, escapes, dumpings or other releases of any kind of any toxic or
hazardous substances in, on or under the Property or the environment surrounding
it.




(m) Zoning. BN is not aware of any restriction on the zoning of the Property or
any proposed change to such zoning which would hinder or prohibit SGC's intended
use for exploration and mining activity.




(n) Other Agreements. The operation of the Property is not subject to any
written or verbal operating, management, maintenance or other agreement, and SGC
will not be bound to assume any such contract.














--------------------------------------------------------------------------------




8.3

Representations and Warranties of SGC. SGC represents and warrants to BN that:




(a) Incorporation. SGC is a corporation duly incorporated under the laws of its
jurisdiction of incorporation and is validly existing and not in default under
such laws; and has the requisite corporate power to own and operate its d assets
and to carry on its business as presently conducted.




(b) Liabilities. SGC has no liabilities which would prevent it from executing
this Agreement.




(c) Consent and Approvals. No approvals are required under the laws of any
applicable jurisdiction or from any third parties for the exercise of the Option
and acquisition of the Property by SGC.




(d) Information. All information made available in writing to BN is or will be
at the time of delivery true and accurate, to the best of the knowledge of SGC.




9. ROYALTY




9. 1 BN and SGC acknowledge that the completion of the obligations as outlined
in sections 3.1 and 3.2 of this Agreement will result in SGC acquiring 100%
equitable and beneficial interest in the Property, subject to BN retaining a
3.0% Royalty in the Property, of which SGC will be entitled to purchase 2.0% as
set forth in section 9.3 below.




9.2 The Royalty will be paid on or before 90 days after the end of the quarterly
financial reporting period of SGC once Commercial Production commences on the
Property.




9. 3 In the event that Commercial Production is achieved on the Property, SGC
will have the right to purchase 2.0% of the Royalty held by BN for $ 2,000,000
for 7 years following the Effective Date.




9.4 In the event that BN wishes to sell, or receives any good faith offer from a
third party for the purchase of all or part of BN's interest in the Royalty in
the Property, then BN shall give written notice to SGC of all the material terms
of such proposed sale. SGC shall have 90 days, calculated from the date of
receipt of the written notice from BN within which to elect to purchase BN's
Royalty in the Property. If SGC does not make an election to purchase within
such 90 day period, then SGC shall be deemed to have elected not to purchase
BN's Royalty in the Property, and BN may thereafter sell the Royalty in the
Property to a third party, on terms no more favourable to such third party, than
the terms offered to SGC within the 30 day period immediately following SGC's 90
day election period. If BN does not complete the sale of BN's Royalty in the
Property within such 30 day sale period, then SGC shall once again have the
right of first refusal to purchase all or any part of BN's Royalty in the
Property not sold by BN














--------------------------------------------------------------------------------




10. ASSIGNMENT




SGC may, at its discretion, assign this Agreement with BN's written consent and
such consent shall not be unreasonably withheld. This Agreement, if assigned,
will remain in full force and effect with the underlying benefits and of the 3.
0% Royalty remaining to the benefit of BN, or bought down by SGC or its assign
in accordance with the terms and conditions of this Agreement.




11. AREA OF COMMON INTEREST




11.1 The Parties agree to the establishment of an area of common interest which
covers all land within 2 kilometers of the boundary of the Property.




11.2 In the event that BN would acquire, directly or indirectly, mining permits
in the area of common interest, BN must first offer the acquired mining permits
to SGC at staking cost plus 20%. BN will deliver to SGC notice (the "Permit
Notice") of such offer. The Permit Notice will specify the consideration to be
paid under the acquisition, together with all other terms and conditions of the
acquisition. For a period of 30 days following the date of delivery to SGC of
the Permit Notice, SGC will have the exclusive right to purchase the acquired
mining permits for the same consideration and on the same terms and conditions
specified in the Permit Notice by giving notice to BN. If SGC does not give
notice to BN within such 30 day period, BN would be free to keep the acquired
mining   permits and ultimately sell them to a third party.




11.3 In the event that SGC would acquire, directly or indirectly, mining permits
in the area of common interest, the acquired mining permits would fall under the
terms of the Agreement.




12. RIGHTS OF SGC




12.1 BN hereby acknowledges and agrees that, upon execution of this Agreement,
SGC is entitled to:




(a) conduct such prospecting, exploration and development and other mining
exploration work as SGC in its sole discretion may determine advisable;




(b) bring upon and/or erect upon the Property, or any portion thereof, such
facilities as SGC may deem advisable; and




(c) remove and dispose of reasonable quantities of ores, mineral and metals for
the purposes of obtaining assays or making other tests.

















--------------------------------------------------------------------------------




Despite the generality of the foregoing, for the duration this Agreement, SGC
will keep the Property free and clear of all charges, encumbrances and claims,
except the Royalty described herein and any government royalty.




13. GENERAL TERMS




13.1Expenses. Each Party will be responsible for all legal and other expenses
incurred by it  in connection with the negotiation, preparation, execution,
delivery and performance of this Agreement.




13.2 Announcements. The Parties acknowledge that they may be required to make a
public announcement regarding the arrangements contemplated by this Agreement
upon execution thereof. If such disclosure is required, the Parties will consult
regarding the wording and issuance of public disclosure.




13.3 Confidentiality. Each Party will and will cause each of its Representatives
to hold in strictest confidence and not use in any manner, other than as
contemplated by this Agreement, any Confidential Information of the other
Parties during the term of this Notwithstanding the foregoing, each Party may
disclose Confidential Information to its  Representatives or to any third party,
provided that it procures that the Representative or proposed third party will
be bound by the confidentiality undertakings set out in this Agreement.




13.4 Indemnification. BN will indemnify and save harmless SGC from and against
all suits, claims, demands, losses and expenses arising out of operations
conducted upon the Property by BN or its contractors prior to the date of the
Agreement. Each Party will indemnify and hold the other Parties harmless in
respect of any claim, demand, action cause of action, damage, loss, cost,
liability or expense which may be made or brought against any other Party or
which such Party may suffer or incur directly or indirectly as a   result of, in
respect of or arising out of the first Party concurring from any incorrectness
in or breach of any representation or warranty contained in this Agreement.




13.5 No Pledge. Neither Party can pledge or otherwise encumber its interest in
the Property without the written consent of the other Party hereto, including
royalties or any other financing instrument.




13.6 Notices. Any notice, certificate, consent, determination or other
communication required or permitted to be given or made under this Agreement
will be in writing and will be effectively given' and made if (i) delivered
personally, (ii) sent by prepaid courier service or mail, or (iii) sent prepaid
by fax or other similar means of electronic communication, in each case to the
applicable address set out below:

















--------------------------------------------------------------------------------




If to BN:




Mailing Address

2606-400 Capitano Road

Port Moody, British Columbia, V3H OE1

Fax Number

604 469 6857

E-mail Address

criercapital@yahoo.com







If to SGC:




Mailing Address

2 Toronto Street, Suite 234

Toronto, Ontario M5C 2B5

Phone Number

289 208 6664

E-mail Address

Lauren-sourcegoldcorp@hotmail.com




Any such communication so given or made will be deemed to have been given or
made and to have been received on the day of delivery if delivered, or on the
day of faxing or sending by other means of recorded electronic communication,
provided that such day in either event is a Business Day in the place the
communication is received and the communication is so delivered, faxed or sent
before 4:30 p.m. on such day in the place the communications is received.
Otherwise, such communication will be deemed to have been given and made and to
have been received on the next following Business Day. Any such communication
sent by mail will be deemed to have been given and made and to have been
received on the fifth Business Day following the mailing thereof; provided·
however that no such communication will be mailed during any actual or
apprehended disruption of postal services. Any such communication given or made
in any other manner will be deemed to have been given or made and to have been
received only upon actual receipt.




13.7 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties pertaining to the subject matter of this Agreement and supersedes
all prior agreements, understandings, negotiations and discussions, whether oral
or written. Any amendments to this Agreement may only be made in writing and
which must be executed by the authorized representatives of the Parties hereto.




13.8 Waiver. A waiver of any default, breach or non-compliance under this
Agreement is not effective unless in writing and signed by the Party to be bound
by the waiver. No waiver will be inferred from or implied by any failure to act
or delay in acting by a Party in respect of any default, breach or
non-observance or by anything done or omitted to be done by the other Party. The
waiver by any Party of any default, breach or noncompliance under this Agreement
will not operate as a waiver of that Party's rights under this Agreement in
respect of any continuing or subsequent default, breach or non observance
(whether of the same or any other nature).














--------------------------------------------------------------------------------




13.9 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction will, as to that jurisdiction, be ineffective
to the extent of such prohibition or unenforceability and will be severed from
'the balance of this Agreement, all without affecting the remaining provisions
of this Agreement or affecting the validity or enforceability of such provision
in any other jurisdiction.




13.10 Further Assurances. Each Party will promptly do, execute, deliver or cause
to be done, executed and delivered all further acts, documents and matters in
connection with this Agreement that the other Party may reasonably require, for
the purposes of giving effect to this Agreement.




13.11 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada and the United States of America
applicable therein




13.12 Arbitration. If there is any disagreement, dispute or controversy (a
"Dispute") between the Parties with respect to any matter arising under this
Agreement or the construction hereof, then the dispute will be determined by
arbitration in accordance with following procedures:




(a) the Parties to the dispute will appoint a single mutually acceptable
arbitrator. If the Parties cannot agree upon a single arbitrator, then the Party
on one side of the dispute will name an arbitrator, and give notice thereof to
the Party on the other side of the Dispute;




(b) the Party on the other side of the dispute will within 14 days of the
receipt of notice, name an arbitrator; and




(c) the two arbitrators so named will, within seven days of the naming of the
later of them, name a third arbitrator.




If the Party on either side of the Dispute fails to name its arbitrator within
the allotted time, then the arbitrator named may make a determination of the
Dispute. The arbitration will be conducted in Reno in the State of Nevada,
pursuant to the arbitration laws of the State of Nevada. The decision will be
made within 30 days following the naming of the latest of them, will be based
exclusively on the advancement of the exploration, development and production
work on the Property and not on the financial circumstances of the Parties. The
costs of arbitration will be borne equally by the Parties to the dispute unless
otherwise determined by the arbitrator(s) in the award.




13.13 Successors and Assigns. This Agreement will enure to the benefit of, and
be binding on, the Parties and their respective successors and permitted
assigns.




13.14 Termination of Agreement. This is an option agreement only and SGC will
not be obligated to make any payments and any share issuances in respect of this
Agreement. Should SGC wish to terminate this Agreement at any time it will give
notice to BN and this Agreement will be deemed to have been terminated upon
receipt of such written notice (the "Termination Notice") by BN. In such event,
the Property will be returned to BN within 30 days from receipt of the
Termination Notice and SGC will have no additional commitments hereunder.

















--------------------------------------------------------------------------------




13.15 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
taken together will be deemed to constitute one and the same instrument.
Counterparts may be executed either in original, faxed form or email form and
the Parties adopt any signatures received by a receiving fax machine or email as
original signatures of the Parties; provided, however, that any Party providing
its signature in such manner will promptly forward to the other Parties an
original of the signed copy of this Agreement which was so faxed or emailed.




13.16 Force Majeure. If either Party is rendered unable in whole or in part, by
Force Majeure, to perform or comply with any obligation of this Agreement, upon
giving notice and full particulars to the other Party, such obligation will be
suspended during the continuance of the inability so caused and such Party will
be relieved of liability for failure to perform the same during such period.




13.17 Currency - All references in this Agreement to monetary amounts are
expressed in the currency of the United States of America.




IN WITNESS WHEREOF the Parties have executed this Agreement on the date first
written above




SOURCE GOLD CORP.







Per /s/ Lauren Notar

Lauren Notar, Pres, CFO







AND







/s/ Blair Naughty

ILLEGIBLE

Blair Naughty

(witness)
































--------------------------------------------------------------------------------




Schedule A - List of Claims




Tenure Numbers

Area

(in Hectares)

Good Standing

Date

897629

328.94

Sept. 15, 2012

897649

399.65

Sept. 15, 2012

897669

398.69

Sept. 15, 2012

TOTAL

1127.28

 

























































